Citation Nr: 0218383	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than July 17, 
2002 for the assignment of a total disability rating for 
compensation based on unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision which 
granted a total disability rating for compensation based 
on unemployability effective July 17, 2001.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  On July 25, 2001, the veteran's claim for a TDIU 
rating was received.  Evidence on file shows that the 
veteran last worked on July 17, 2001 and the RO granted 
such benefit as of that date.  The evidence does not show 
that the veteran's service-connected disability prevented 
substantially gainful employment prior to July 17, 2001.  

3.  Service connection is in effect for a seizure disorder 
long rated 60 percent disabling.  The rating was confirmed 
by unappealed rating action of November 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 17, 
2001 for a TDIU rating, have not been met.  38 U.S.C.A. 
§§ 5110, 5100, et. seq. (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.326, 3.400, 4.16 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board 
has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the February 2002 statement of 
the case.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, 
even without more specific notice as to which party will 
get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Historically, service connection for a seizure disorder 
was granted in an October 1975 RO decision with a 10 
percent evaluation.  The rating was increased to 20 
percent disabling in an October 1976 decision.  In a June 
1978 rating action, the RO increased the evaluation for 
his seizure disorder to 40 percent disabling.  In a June 
1980 RO decision, the veteran's service-connected seizure 
disorder was rated 60 percent disabling.  At that time, 
the RO indicated that entitlement to a total rating by 
reason of individual unemployability was not shown since 
the veteran continued to work.  The 60 percent evaluation 
for his seizure disorder continued since the 1980 rating 
action.  It was confirmed and continued by rating decision 
of November 1996.  The veteran was notified and did not 
appeal.  Thus, that decision was final.

The veteran's formal claim for a TDIU rating was received 
by the RO on July 25, 2001.  His application for increased 
compensation based on unemployability noted that he last 
worked on July 6, 2001 as a budget technician for the 
Federal government.  However, July 2001 employment 
information forms completed by his employer noted that he 
last worked on July 17, 2001 and the RO subsequently 
granted a TDIU rating effective from that date.  As noted 
above, the veteran's only service-connected disability is 
a seizure disorder rated 60 percent disabling.  Thus, his 
service-connected condition met the percentage standard 
for consideration of a TDIU rating.  See 38 C.F.R. 
§ 4.16(a).  

A TDIU claim is a claim for increased compensation, and 
the effective date rules for increased compensation apply 
to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such date; 
otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Precedent opinion of the General Counsel 
of the VA).  

The veteran seeks an earlier effective date for a total 
rating based upon individual unemployability, prior to 
July 17, 2001.  As noted above, the veteran's claim for a 
TDIU rating was received by the RO on July 25, 2001, and 
the evidence shows that he became unemployable due to 
service-connected disabilities on July 17, 2001.  It 
follows that an effective date for a TDIU rating prior to 
July 17, 2001 may not be given unless there was an earlier 
unadjudicated claim for the benefit or if within the year 
preceding his application, it was factually ascertainable 
that a TDIU was warranted.  

The veteran's representative has essentially argued that 
an earlier effective date is warranted because the 
veteran's has a history of recurrent seizures since 1980 
which have resulted in hospitalizations and lost work 
hours.  However, in this case there is no basis for an 
earlier TDIU rating since there was no claim for a TDIU 
received  nor evidence establishing a claim prior to July 
17, 2001.  The fact that the veteran's service-connected 
disability resulted in lost work hours and periodic 
hospitalizations does not reflect that he was unemployable 
by reason of his service-connected seizure disorder prior 
to July 17, 2001.  In fact, the evidence on file reveals 
that he was employed by the same agency from 1981 until 
July 2001.  It is noted that the 60 percent rating was 
assigned to contemplate some work impairment.  Moreover, 
in correspondence dated in February 2002, the RO requested 
that the veteran resolve the conflict of record regarding 
the date he last worked since he reported that his last 
day of employment was July 6, 2001.  However, no reply was 
received from the veteran.  Thus a date earlier than July 
17, 2001 is not warranted.  Either date results in the 
first payment being made August 1, 2001.

The preponderance of the evidence is against the claim for 
an earlier effective date for a TDIU rating.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than July 17, 2001 for a TDIU 
rating is denied.  

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

